 1   David E. Zerhusen
     Nevada Bar No. 14154
 2   COZEN O'CONNOR
     3753 Howard Hughes Pkwy, Ste. 200
 3   Las Vegas, NV 89169
     Telephone: 702.470.2330
 4   Facsimile: 702.470.2370
     Email: dzerhusen@cozen.com
 5
     Amy B. Alderfer
 6   Nevada Bar No. 15004
     1299 Ocean Ave, Ste. 900
 7   Santa Monica, CA 90401
     Telephone: 213.892.7941
 8   Facsimile: 213.784.9067
     Email: aalderfer@cozen.com
 9
     Attorneys for Defendants Desert Palace, LLC,
10   Paris Las Vegas Operating Company, LLC,
     Caesars Enterprise Services, LLC, CPLV
11   Manager, LLC, CEOC, LLC, Caesars
     Entertainment Corporation, LLC, and Caesars
12   Resort Collection, LLC
13

14                                 UNITED STATES DISTRICT COURT

15                                     FOR THE DISTRICT OF NEVADA

16
     ERIC EHMANN,
17                                                  Case No.: 2:19-cv-01199-APG-BNW
                          Plaintiff,
18                                                  Honorable Andrew P. Gordon
             vs.
19
     DESERT PALACE, LLC, a Domestic
20   Corporation, PARIS LAS VEGAS                   JOINT STIPULATION OF ALL PARTIES TO
     OPERATING COMPANY, LLC, a                      EXTEND TIME FOR DEFENDANTS TO
21   Domestic Corporation, CAESARS                  FILE REPLIES IN SUPPORT OF PENDING
     ENTERPRISE SERVICES, LLC, a                    MOTIONS TO DISMISS
22   Foreign Corporation, CPLV MANAGER,
     LLC, a Foreign Corporation, CEOC, LLC,
23   a Foreign Corporation, CAESARS                             (FIRST REQUEST)
     ENTERTAINMENT CORPORATION, a
24   Foreign Corporation, CAESARS RESORT
     COLLECTION, LLC, a Foreign
25   Corporation, and AMERICAN GAMING                        ORDER
     ASSOCIATION, a Foreign Corporation,
26
                          Defendants.
27

28


     LEGAL\43364068\1
 1            Pursuant to LR IA 6-1, Plaintiff Mr. Eric Ehmann, pro se, (“Plaintiff”) and Defendants
 2   Desert Palace, LLC, Paris Las Vegas Operating Company, LLC, Caesars Enterprise Services, LLC,
 3   CPLV Manager, LLC, CEOC, LLC, Caesars Entertainment Corporation, and Caesars Resort
 4   Collection, LLC (the “Caesars Defendants”) and Defendant American Gaming Association (“AGA”)
 5   (collectively, the “Stipulating Parties”) hereby stipulate as follows:
 6            1. The Caesar’s Defendants time to file a Reply Brief in Support of the Caesars Defendants’
 7                 Motion to Dismiss (Dkt. No. 24) is hereby extended seven (7) days. Any reply brief
 8                 submitted in further support of the Caesars Defendants’ Motion to Dismiss shall be filed
 9                 on or before Friday, November 1, 2019.
10            2. AGA’s time to file a Reply Brief in Support of AGA’s Supplemental Motion to Dismiss
11                 (Dkt. No. 26) is hereby extended to on or before Friday, November 1, 2019.
12            3. The Caesars Defendants’ counsel requested that all Parties agree to this proposed joint
13                 stipulation in light of the Caesars Defendants’ counsel’s travel schedule the week of
14                 October 21, 2019.
15            4. Furthermore, Plaintiff served both his Opposition to the Caesars Defendants’ Motion to
16                 Dismiss (“Opposition to Caesars MTD”) and a Motion for Leave to Amend to File a
17                 Third Amended Complaint (“Motion for Leave”) on Friday, October 18. Plaintiff served
18                 his Opposition to AGA’s Motion to Dismiss on Sunday, October 20 (“Opposition to
19                 AGA MTD”).
20            5. By extending the time to file replies to Plaintiffs’ Opposition to Caesars MTD and
21                 Opposition to AGA MTD, the Defendants responses to both the Oppositions and Motion
22                 for Leave will be filed on the same day—November 1, 2019.
23            6. No prior extension has been requested by any party.
24
     ///
25
     ///
26
     ///
27
     ///
28

                                                         2
     LEGAL\43364068\1
     4817-1899-8186, v. 1
 1            The Stipulating Parties respectfully submit the foregoing and request that the Court enter the
 2   Order included below.
 3            Respectfully submitted this 22nd day of October 2019.
 4
     /s/ Eric Ehmann                               /s/ David Zerhusen
 5   Eric Ehmann, pro se                           David Zerhusen (No. 14154)
     PO Box 2366                                   COZEN O’CONNOR
 6   Appleton, Wisconsin                           Howard Hughes Parkway, Suite 200
     (P) (920) 277-6757                            Las Vegas, Nevada 89169
 7   Etehmann@gmail.com                            (P)(702) 470-2320
                                                   (F)(702) 470-2355
 8                                                 DZerhusen@cozen.com
 9                                                 Amy Alderfer (No. 15044)
                                                   COZEN O’CONNOR
10                                                 1299 Ocean Ave., Ste. 900
                                                   Santa Monica, CA 90401
11                                                 Telephone: 213.892.7941
                                                   Facsimile: 213.784.9067
12                                                 Email: aalderfer@cozen.com
13                                                 Counsel for Desert Palace, LLC, Paris Las Vegas
                                                   Operating Company, LLC, Caesars Enterprise
14                                                 Services, LLC, CPLV Manager, LLC, CEOC, LLC,
                                                   Caesars Entertainment Corporation, and Caesars
15                                                 Resort Collection, LLC
16

17                                                 /s/ Rory T. Kay
                                                   Jeff Silvestri (No. 5779)
18                                                 Rory T. Kay (12416)
                                                   McDONALD CARANO
19                                                 2300 W. Sahara Ave., Ste. 1200
                                                   Las Vegas, Nevaada 89102
20                                                 Telephone: 702.873.4100
                                                   Facsimile: 702.873.9966
21                                                 jsilvestri@mcdonaldcarano.com
                                                   rkay@mcdonaldcarano.com
22
                                                   Counsel for Defendant American Gaming Association
23

24                                                 IT IS SO ORDERED:

25                                                 ______________________________________
                                                   UNITED STATES DISTRICT JUDGE
26

27                                                            10/22/2019
                                                   DATED: _________________________
28

                                                        3
     LEGAL\43364068\1
     4817-1899-8186, v. 1
